Citation Nr: 0033487	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-13 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
back pathology.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for dental problems.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.  This appeal arises from an April 1998 rating 
decision of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO), which found no new and 
material evidence to reopen the claim for service connection 
for varicose veins of the left leg, or back pathology.  
Additionally, service connection for hearing loss, tinnitus 
and dental problems was also denied.  

In March 2000, a hearing was held before the undersigned, who 
was designated by the Chairman of the Board of Veterans' 
Appeals (Board) to conduct that hearing pursuant to 
38 U.S.C.A. § 7107 (c) (West Supp. 2000).  At that hearing, 
the veteran withdrew his claim of whether new and material 
evidence to reopen the claim for service connection for 
varicose veins had been submitted.  Therefore, that issue is 
not reflected on the title page.  


REMAND

Additional development is required in this case.  

The veteran has claimed that he has sufficient evidence to 
reopen his claim for a back injury he states occurred in 
service.  He also maintains that his hearing loss and 
tinnitus was the result of artillery in service.  Further, he 
maintains that he had dental trouble in service and did not 
get any treatment for his teeth prior to service discharge.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In an April 1998 statement in support of the veteran's claim, 
he related that he had dental problems in service and was 
asked to remain on active duty for two to three weeks to have 
his dental problems corrected.  He related that he could not 
stay as he was shipped home the next day.  By the mid 1950's, 
he stated that he had lost all of his teeth.  Service medical 
records show he had tooth trouble in March 1944.  He was sent 
to the dentist.  However, none of the veteran's inservice 
dental records are associated with the claims folder.  These 
records should be sought in order to adjudicate the veteran's 
dental claim.  See Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475, § 3(a), 114 Stat. 2096 ____ (2000) (to be 
codified at 38 U.S.C. § 5103A(c)(1)).  

During the veteran's March 2000 Travel Board hearing, he 
related that he was receiving treatment for his claimed back 
and hearing loss disabilities from VA.  These VA treatment 
records are not associated with the claims folder and may be 
helpful to the instant claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)(2)).  

The veteran has reported that he is in receipt of Social 
Security benefits since 1963.  A request for the 
administrative decision and supportive documents should be 
obtained.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should attempt to secure the 
veteran's dental service medical records 
through official channels.

2.  The RO should ask the veteran for the 
names of the VA medical facilities from 
which he has received treatment since 
1972 for any condition in issue and the 
approximate dates of such treatment.  
Once the veteran identifies the 
facilities and provides the dates, obtain 
all VA treatment records from 1972 to the 
present and associate those records with 
the claims folder.  

3.  Ask the veteran to provide the names, 
addresses, approximate dates of 
treatment, and appropriate releases for 
the records of all private medical or 
dental care providers who have treated 
him for any condition in issue since his 
discharge from military service.  Request 
the veteran's treatment records from all 
care providers he so identifies.  If any 
request for information is unsuccessful, 
notify the veteran so he may attempt to 
secure the records himself.  

4.  Request the Social Security 
Administration to provide a copy of all 
medical and adjudicative decisions made 
in connection with the veteran's claim 
for Social Security Administration 
benefits, for a claim filed by the 
veteran in 1963.

5.  The veteran should be afforded 
appropriate VA examinations for the 
conditions in issue.  The claims folder 
must be made available to the 
examiner(s), and all indicated testing 
should be conducted.  The examiner should 
indicate whether the veteran has a back 
disorder, hearing loss, tinnitus, or 
dental disability.  The examiner is asked 
to indicate whether it is at least as 
likely as not that any such disability 
had its onset during active service.  All 
findings, opinions, and bases therefor 
should be set forth in detail.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

6.  The RO should adjudicate the 
aforementioned disabilities and determine 
if those claims can be granted on appeal.  
Thereafter, if any of the benefits sought 
remain denied, the veteran should be 
provided a SSOC and afforded the 
appropriate period of time in which to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



